EXHIBIT 10.18

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS

Each of our executive officers is employed on an at will basis. The current
annual salaries of our executive officers are set forth in the chart below:

Executive Officers

Title

Salary

Incentive Component

Robert E. Matthiessen

President, CEO and Director

$317,242

1.5% of consolidated pre-tax profits plus 1.5% of each product segment's pre-tax
profits.

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$224,422

Discretionary (1)

 

 

 

 

Daniel J. Graham

Sr. Vice President, General Manager - Mechanical Products Segment and General
Manager-Electrical Products Segment

$220,000

2.5% of pre-tax profits of the Mechanical Products segment and 2.5% of pre-tax
profits of the Electrical Products segment

 

 

 

 

James Pelrin

Vice President and General Manager-Thermal Products Segment

$220,000

2.5% of pre-tax profits of the Thermal Products segment.

 

 

 

 

Alyn R. Holt

Executive Chairman

$180,180

None

 

 

 

 

(1)

Subject to the company having consolidated pre-tax profits and subject to the
recommendation of the Chief Executive Officer and the approval of the
Compensation Committee of the Board of Directors.

Each of the foregoing officers receives our standard benefits package. Messrs.
Matthiessen, Regan, Graham and Pelrin are parties to Change of Control
Agreements with us that provide for the payment of certain benefits upon the
executive's termination of employment following a change of control, as defined
therein.

Directors who are not also our officers (each a "non-employee director")
currently receive an annual retainer of $25,000 (Steven J. Abrams, Esq., Stuart
F. Daniels, Ph.D., William Kraut, and James W. Schwartz, Esq.). Non-employee
members of the Executive Committee are paid an additional annual retainer of
$15,000 (Dr. Daniels and Mr. Schwartz). The chairmen of the committees of the
Board are paid an additional annual fee as follows: the Chairman of the Audit
Committee is paid an additional annual fee of $15,000 (Mr. Kraut); the Chairman
of the Compensation Committee is paid an additional annual fee of $10,000 (Dr.
Daniels); the Chairman of the Intellectual Property Committee is paid an
additional annual fee of $75,000 (Dr. Daniels); and the Chairman of the
Nominating and Corporate Governance Committee is paid an additional annual fee
of $10,000 (Mr. Abrams).

In addition, directors, executive officers and other key employees may be
eligible to receive stock options or restricted stock awards from time to time
pursuant to the Company's 2007 Stock Plan (incorporated by reference as
Exhibit 10.6 to this Report).  Awards of restricted stock were made during 2013
to our executive officers (other than Mr. Holt) on October 29, 2013 and, upon
their election on January 8, 2013, to our two new directors.  There are no
agreements obligating the Company to make any such award at any time, so future
awards remain at the discretion of the Compensation Committee.